BURNHAM INVESTORS TRUST Supplement dated October 8, 2008 to the Prospectus and Statement of Additional Information dated May 1, The information in this Supplement updates information in, supersedes any contrary information in, and should be read in conjunction with, the Prospectus. The Funds The Securities and Exchange Commission has issued a temporary emergency order prohibiting short selling in publicly traded securities of certain financial services companies. Accordingly, no fund (including the Burnham Financial Industries Fund and the Burnham Financial Services Fund) may effect a short sale of any such financial services company during the effectiveness of that emergency order. Burnham U.S. Government Money Market Fund (the “Money Market Fund”) 1. U.S. Department of the Treasury’s Temporary Guarantee Program for Money Market Funds. The Money Market Fund has applied for participation in the U.S. Department of the Treasury’s Temporary Guarantee Program for Money Market Funds (the “Program”). The Program protects the shares of any shareholder of record in the Money Market Fund on September 19, 2008 (“Covered
